Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed May 25, 2022 have been entered. Accordingly, claims 1-17 are currently pending and have been examined. Claim 11 is cancelled by applicant. The Examiner acknowledges the amendments of claims 1-5. The previous drawing objections have been withdrawn due to newly accepted drawings and specifications dated 05/25/2022. The previous 112 rejections have been withdrawn due to applicant amendments. The previous 102 and 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Pub. No. 2020/0138254).
Regarding claim 1, Lee discloses: a hand vacuum cleaner (Figures 1-21 element 10) comprising: 
(a) an air flow passage (paragraphs 0059-0061) extending from a dirty air inlet (element 103) at a front end (see annotated figure below) of the hand vacuum cleaner to a clean air outlet (element 207); 
(b) a nozzle portion (element 100) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (see annotated figure below), the nozzle portion having an air outlet (element 104); 
(c) a main body (element 200) positioned rearward of the nozzle portion (see annotated figure below) and housing a suction motor (element 250), the suction motor provided in the air flow passage, the main body having a front end (see annotated figure below) having an air inlet (element 105); 
(d) first and second laterally spaced apart opposed arm members (Detail A and B) extending between the nozzle portion and the main body wherein a volume (Detail C) is positioned between the nozzle portion, the main body and the opposed arm members (see annotated figure below); 
(e) an air treatment member assembly (element 130) comprising an air treatment member (element 141), the air treatment member assembly has a front end (see annotated figure below) having an air inlet (element 147) and a rear end (see annotated figure below) having an air outlet (element 157), the air treatment member assembly is removably positionable in the volume wherein (see figures 3A-B and 5), when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position (Figures 1-2, 5, and 21), the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (Figure 5 and see also paragraphs 0059-0061); and, 
wherein at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is axially translatable away from a mating air flow conduit whereby, when the at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is axially translated the air treatment member assembly is removable from the volume (See annotated figure below showing a plurality of different outlets/inlets of the air treatment member assembly being axially translatable away in a vertical direction from a mating flow conduit of the nozzle portion/main body, whereby when the outlets/inlets are axially translated the air treatment member assembly (element 130) is removable from the volume (Detail C)).

    PNG
    media_image1.png
    817
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    784
    media_image2.png
    Greyscale

Regarding claim 2, Lee discloses: the hand vacuum cleaner of claim 1 wherein one of the nozzle portion air outlet and the air treatment member assembly air inlet is axially translatable away from the other of the nozzle portion air outlet and the air treatment member assembly and one of the air treatment member assembly air outlet and the main body air inlet is axially translatable away from the other of the air treatment member assembly air outlet and the main body air inlet (See annotated figure above showing a plurality of different outlets/inlets of the air treatment member assembly being axially translatable away in a vertical direction from the other outlet/inlet of both the nozzle portion and main body).
Regarding claim 3, Lee discloses: the hand vacuum cleaner of claim 1 wherein one of the nozzle portion air outlet and the air treatment member assembly air inlet is axially translatable away from the other of the nozzle portion air outlet and the air treatment member assembly (See annotated figure below showing an inlet of the air treatment member assembly being axially translatable away in a vertical direction from the other outlet of the nozzle portion).

    PNG
    media_image1.png
    817
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    784
    media_image2.png
    Greyscale

Regarding claim 4, Lee discloses: the hand vacuum cleaner of claim 1 wherein one of the air treatment member assembly air outlet and the main body air inlet is axially translatable away from the other of the air treatment member assembly air outlet and the main body air inlet (See annotated figure below showing an outlet of the air treatment member assembly being axially translatable away in a vertical direction from the other inlet of the main body).
Regarding claim 12, Lee disclose: the hand vacuum cleaner of claim 1 wherein the rear end of the air treatment member assembly has a recess (Detail A) for receiving therein a portion of the main body (Detail A) when the air treatment member assembly is mounted to the hand vacuum cleaner in the operating position (see figure 5).

    PNG
    media_image3.png
    824
    784
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    816
    673
    media_image4.png
    Greyscale

Regarding claim 13, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member assembly is removable upwardly or downwardly (see figures 3A-B).
Regarding claim 14, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member comprises a cyclone (element 141 and see also paragraph 0064).
Regarding claim 15, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member assembly has a front openable door (element 150).
Regarding claim 16, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member assembly comprises an pre-motor filter (element 151 and see also paragraph 0069) positioned rearward of the air treatment.
Regarding claim 17, Lee disclose: the hand vacuum cleaner of claim 16 wherein the pre-motor filter is provided at a rear end of the air treatment member (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2020/0138254).
Regarding claim 5, Lee disclose: the hand vacuum cleaner of claim 1 wherein the dirty air inlet has an inlet axis (X-X axis) and a plane (Y1-Y1 axis) extends at an angle (Detail A), when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet (see paragraphs 0059-0061) and the main body air inlet extend generally parallel to the plane (see annotated figure below).

    PNG
    media_image5.png
    816
    1032
    media_image5.png
    Greyscale

However, Lee appears to be silent wherein the dirty air inlet has an inlet axis and a plane extends at an angle of 5° to 85° to the dirty air axis.
However, it would have been obvious of one of ordinary skill in the art of the time of the invention 
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 
Regarding claim 6, Lee disclose: the hand vacuum cleaner of claim 5 wherein when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (See annotated figure above). 
Regarding claim 7, Lee disclose: the hand vacuum cleaner of claim 6 wherein the air treatment member air outlet has an outlet port (element 157) that is located in a plane (Y1-Y1 axis) and, when the air treatment member assembly is in the operating position, an included angle (Detail A) from the inlet axis downwardly and rearwardly to the plane is between 60° and 80° and the main body air inlet extends at a mating angle (Detail A).

    PNG
    media_image5.png
    816
    1032
    media_image5.png
    Greyscale

However, Lee appears to be silent wherein the included angle from the inlet axis downwardly and rearwardly to the plane is between 60° and 80°.
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 
Regarding claim 8, Lee disclose: the hand vacuum cleaner of claim 1 wherein a rear end (see annotated figure below) of the nozzle portion has a nozzle portion air outlet (element 104), the dirty air inlet has an inlet axis and a plane extends at an angle (Detail B) wherein, when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet (see paragraphs 0059-0061) and each of the air treatment member air inlet and the nozzle portion air outlet extend generally parallel to the plane (see annotated figure below showing portions of the inlet/outlet parallel to the plane).

    PNG
    media_image6.png
    816
    1032
    media_image6.png
    Greyscale

However, Lee appears to be silent wherein the dirty air inlet has an inlet axis and a plane extends at an angle of 5° to 85° to the dirty air axis.
However, it would have been obvious of one of ordinary skill in the art of the time of the invention 
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 
Regarding claim 9, Lee modified disclose: the hand vacuum cleaner of claim 8 wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet (see paragraphs 0059-0061) and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (see annotated figure above).
Regarding claim 10, Lee modified disclose: the hand vacuum cleaner of claim 9 wherein the air treatment member air inlet has an inlet port (element 147) that is located in a plane (Y2-Y2 axis) and, when the air treatment member assembly is in the operating position, an included angle (Detail B) downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Detail B).
However, Lee appears to be silent wherein the included angle downwardly and forwardly from the inlet axis to the plane is between  60° and 80°.
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
On pages 13-16 of the “Remarks” the applicant discusses the newly amended claim limitation of "wherein at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is axially translatable away from a mating air flow conduit whereby, when the at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is axially translated the air treatment member assembly is removable from the volume". Disclosing that the retraction may be via axial translation of an inlet or outlet (e.g., outlet 184, inlet 178, outlet 182, or inlet 186). For example, an inlet may be an end of a conduit having a conduit axis, and the conduit may translate axially away from a mating air flow conduit (see, e.g., paragraph [0220] of the substitute specification). Furthermore arguing that the prior art of Lee does not disclose, at least, the recited axial translatability of amended claim 1.
The Examiner respectively disagrees. As stated in the rejection above the prior art of Lee discloses a plurality of outlets/inlets interacting with the air treatment member assembly being axially translatable away in a vertical direction from a mating flow conduit whereby when the outlets/inlets are axially translated the air treatment member assembly (element 130) is removable from the volume (Detail C). Furthermore, the claim has failed to define/claim any type of axis/direction of where at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet must move in order to be axially translatable away from a mating air flow conduit. Therefore, the prior art meets the claim limitations and the arguments have been found unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/11/2022





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723